ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                       )
                                                   )
Wood Environment & Infrastructure Solutions,       ) ASBCA Nos. 62135, 62447
 Inc. f/k/a Amec Foster Wheeler Environment        )
 & Infrastructure, Inc.                            )
                                                   )
Under Contract No. FA8903-09-D-8572                )

APPEARANCES FOR THE APPELLANT:                        Brian G. Corgan, Esq.
                                                      Daniel B. Swaja, Esq.
                                                       Kilpatrick Townsend & Stockton LLP
                                                       Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Deputy Chief Trial Attorney
                                                      Lawrence M. Anderson, Esq.
                                                       Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $6,648,000.
This amount is inclusive of Contract Disputes Act interest. No further interest shall be
paid.

       Dated: August 16, 2021



                                                   TIMOTHY P. MCILMAIL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62135, 62447, Appeals of
Wood Environment & Infrastructure Solutions, Inc. f/k/a Amec Foster Wheeler
Environment & Infrastructure, Inc., rendered in conformance with the Board’s Charter.

      Dated: August 17, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2